   Case 1:20-cv-00210-MN Document 8 Filed 07/01/20 Page 1 of 9 PageID #: 34




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ANEL HUBBARD,                                )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )   C.A. No. 20-210 (MN)
                                              )
 LIEUTENANT JUSTIN ATHERHOLT, et              )
 al.,                                         )
                                              )
                       Defendants.            )

                                    MEMORANDUM OPINION


Anel Hubbard, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se Plaintiff.




July 1, 2020
Wilmington, Delaware
      Case 1:20-cv-00210-MN Document 8 Filed 07/01/20 Page 2 of 9 PageID #: 35




NOREIKA, U.S. District Judge:

I.       INTRODUCTION

         Plaintiff Anel Hubbard (“Plaintiff”), an inmate at the James T. Vaughn Correctional Center

(“JTVCC”) in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. (D.I. 3). He

appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 6). Plaintiff seeks

injunctive relief. (D.I. 5). The Court proceeds to screen the Complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(b) and § 1915A(a).

II.      BACKGROUND

         On November 6, 2019, Plaintiff was moved to Building 19, his property was inventoried,

and he was thoroughly strip searched. (D.I. 3 at 6-7). He was housed in Building 19 until

December 19, 2019 and then moved to D-west. (Id.). Plaintiff provides a description of his limited

movements to support his claim that he was wrongfully charged with having contraband as

discussed below. (Id. at 7).

         On December 30, 2019, Defendants Sgt. McKenna (“McKenna”), Cpl. Faulkner

(“Faulkner”), and Cpl. Dicampli (“Dicampli”) conducted a shakedown of Plaintiff’s cell. (D.I. 3

at 5). Plaintiff had been housed with another inmate until his cellmate was moved from the cell

approximately six hours prior to the search. (Id.). Plaintiff was escorted from his cell to the

barbershop where Faulkner conducted a strip search. (Id.). Nothing was found on him. (Id.).

Plaintiff saw McKenna walk back to join in the shakedown and saw McKenna holding something

in his hand, close to his side so no one could see what was concealed. (Id. at 6). Plaintiff saw

McKenna enter his cell and come out a moment afterwards with DiCampli and Faulkner. (Id.).

McKenna said they had found a shank and a razor in the cell. (Id.). Plaintiff alleges that none of

the items were found in his personal property. (Id. at 7).




                                                 1
   Case 1:20-cv-00210-MN Document 8 Filed 07/01/20 Page 3 of 9 PageID #: 36




        Plaintiff was handcuffed and told to sit in the hallway of the front office. (Id. at 6). There

he saw McKenna, Faulkner, and Dicampli engage in a “secretive conference.” (Id.). Plaintiff was

written up and transferred to “the hole” where he remained from December 30, 2019 to

January 3, 2020. (Id.). The write-up referred to a confidential source. (Id. at 7). Plaintiff believes

that he was set up by McKenna and Faulkner. (Id.).

        A disciplinary hearing was held by Defendant Lieutenant Justin Atherholt (“Atherholt”)

on January 3, 2020. (Id. at 6). Plaintiff alleges that Atherholt asked Plaintiff to tell his side of the

story, but did not give Plaintiff a chance to explain fully and refused to look at evidence that

included a videotape of the approximate ten days that Plaintiff spent on the tier. (Id.). Plaintiff

alleges the videotape would show that he had no access to obtain a shank or razor. (Id.). Atherholt

disagreed with Plaintiff’s position and found that Plaintiff could have brought the contraband with

him to the tier. (Id.).

        Plaintiff seeks injunctive and declaratory relief and would like to be returned to medium

security status.

III.    LEGAL STANDARDS

        A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C.

§ 1915(e)(2) (in forma pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks

redress from a governmental defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect

to prison conditions). The Court must accept all factual allegations in a complaint as true and take

them in the light most favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d




                                                   2
   Case 1:20-cv-00210-MN Document 8 Filed 07/01/20 Page 4 of 9 PageID #: 37




224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds

pro se, his pleading is liberally construed and his Complaint, “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at

94 (citations omitted).

       A complaint is not automatically frivolous because it fails to state a claim. See Dooley v.

Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (quoting Neitzke v. Williams, 490 U.S. 319, 331 (1989));

see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112 (3d Cir. 2002). “Rather, a claim is

frivolous only where it depends ‘on an “indisputably meritless legal theory” or a “clearly baseless”

or “fantastic or delusional” factual scenario.’” Dooley v. Wetzel, 957 F.3d at 374 (quoting Mitchell

v. Horn, 318 F.3d 523, 530 (2003) and Neitzke, 490 U.S. at 327-28).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding

motions under Rule 12(b)(6) of the Federal Rules of Civil Procedure.              See Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to

dismissal for failure to state a claim under § 1915(e)(2)(B)). Before dismissing a complaint or

claims for failure to state a claim upon which relief may be granted pursuant to the screening

provisions of 28 U.S.C. §§ 1915 and 1915A, the Court must grant a plaintiff leave to amend his

complaint unless amendment would be inequitable or futile. See Grayson v. Mayview State Hosp.,

293 F.3d at 114.

       A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint




                                                  3
   Case 1:20-cv-00210-MN Document 8 Filed 07/01/20 Page 5 of 9 PageID #: 38




must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may

not be dismissed for imperfect statements of the legal theory supporting the claim asserted. See id.

at 10.

         Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations,

assume their veracity and determine whether they plausibly give rise to an entitlement to relief.

See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016); see also Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id.

IV.      DISCUSSION

         Plaintiff’s due process claim revolves around the disciplinary write-up he received, a

finding of guilt, and change in classification status. He asks the Court to have the write-up taken

off his record and to return him to medium status. In his motion for injunctive relief, he asks for

a transfer from JTVCC to Sussex Correctional Institution. (D.I. 5). Plaintiff claims that the




                                                 4
   Case 1:20-cv-00210-MN Document 8 Filed 07/01/20 Page 6 of 9 PageID #: 39




contraband found in his cell did not belong to him, he was set up by Defendants who relied upon

a “confidential source”, the hearing officer did not listen to his position, he was found guilty, sent

to the hole for five days, and is no longer classified to medium status.

       The Due Process Clause itself confers no liberty interest in freedom from state action taken

“within the sentence imposed.” Sandin v. Connor, 515 U.S. 472, 480 (1995) (quoting Hewitt v.

Helms, 459 U.S. 460, 468 (1983)). State created liberty interests protected by the Due Process

Clause are generally limited to restraints on prisoners that impose an “atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Griffin v. Vaughn,

112 F.3d 703, 706 (3d Cir. 1997) (quoting Sandin, 515 U.S. at 484).

       In deciding whether a protected liberty interest exists under Sandin, a federal court must

consider the duration of the disciplinary confinement and the conditions of that confinement in

relation to other prison conditions. Mitchell v. Horn, 318 F.3d at 532 (citing Shoats v. Horn,

213 F.3d 140, 144 (3d Cir. 2000)). With regard to the limited duration of time Plaintiff spent in

“the hole”, he fails to state a constitutional claim on the facts alleged. See Fantone v. Herbik,

528 F. App’x 123, 129 (3d Cir. 2013) (finding no procedural due process claim when inmate

complained of 35 days in isolation, and the court stating, “we have held that this type confinement

does not constitute an ‘atypical and significant hardship’ so as to trigger due process rights.”);

Young v. Beard, 227 F. App’x 138, 141 (3d Cir. 2007) (finding inmate sentenced to an aggregate

of 930 days in disciplinary confinement without dayroom or telephone privileges did not constitute

an atypical and significant hardship sufficient to trigger a liberty interest under Sandin); Griffin v.

Vaughn, 112 F.3d at 706 (finding that fifteen months in segregation was not an atypical and

significant hardship); Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002) (stating that seven




                                                  5
   Case 1:20-cv-00210-MN Document 8 Filed 07/01/20 Page 7 of 9 PageID #: 40




months’ disciplinary confinement “does not, on its own, violate a protected liberty interest as

defined in [Sandin].”).

       To the extent Plaintiff claims that he did not receive the procedural due process he was

due, again he cannot prevail. Plaintiff alleges that Defendants relied upon a confidential source

and that he was set up by McKenna and Faulkner. The filing of false disciplinary charges does

not constitute a claim under § 1983 so long as the inmate was granted a hearing and an opportunity

to rebut the charges. Crosby v. Piazza, 465 F. App’x 168, 172 (3d Cir. 2012) (citing Smith v.

Mensinger, 293 F.3d 641, 653-54 (3d Cir. 2002); Hanrahan v. Lane, 747 F.2d 1137, 1140 (8th

Cir. 1984) (holding that an allegation that prison guards planted false evidence on prisoner and

then issued a disciplinary ticket in retaliation for failure to pay an extortion demand did not support

a due process claim where prisoner was afforded a disciplinary hearing that comported with

Wolff’s procedural requirements). Here, Plaintiff was afforded a hearing and given an opportunity

to rebut the charges. The allegations acknowledge that he presented his position to the hearing

officer, and the hearing officer had a different theory of the matter.

       In addition, if “restraints on a prisoner’s freedom are deemed to fall ‘within the expected

perimeters of the sentence imposed by a court of law,’ “then the prisoner does not have a “protected

liberty interest” and the “state owed him no process before placing him in disciplinary

confinement.” Mitchell v. Horn, 318 F.3d at 531; see also Henderson v. Kerns-Barr, 313 F. App’x

451, 452 (3d Cir 2008) (assuming that plaintiff was not afforded the protections called for by Wolff,

because the sanction of 90 days disciplinary confinement did not affect the inmate’s release date,

there was no liberty interest and, therefore, no trigger of due process rights). According to the

allegations, Plaintiff spent five days in “the hole.” The sanctioned amount of time does not




                                                  6
   Case 1:20-cv-00210-MN Document 8 Filed 07/01/20 Page 8 of 9 PageID #: 41




implicate a protected liberty interest. Plaintiff lacks the requisite liberty interest to implicate a due

process violation. Therefore, the due process claims will be dismissed as legally frivolous.

        To the extent Plaintiff raises a claim based upon his change in classification, “Delaware

law provides that inmates in the prison system have no protected liberty interest in a particular

housing classification or particular housing unit. Moreover, the transfer of prisoners from one

housing unit to another falls within the discretion of the discretionary duties of prison officials.”

See Desmond v. Phelps, 36 A.3d 348, 2012 WL 424891, at *1 (Del. Feb. 8, 2012) (unpublished,

table decision); see also Winter v. Delaware Dep’t of Justice, 210 A.3d 733, 2019 WL 2151659,

at *1 (Del. May 15, 2019) (unpublished, table decision) (denying Plaintiff’s petition for a writ of

mandamus compelling her transfer to a female prison). Similarly, an inmate does not have a

protected liberty interest arising from the Due Process Clause to be assigned to a particular custody

level or security classification. See e.g., Wilkinson v. Austin, 545 U.S. 209, 221-22 (2005)

(explaining that the Constitution does not give rise to liberty interest in avoiding transfers to more

adverse conditions of confinement). Nor do inmates have a constitutionally protected interest in

their custodial classification once assigned to a unit, even where the inmate alleges that the

classification was erroneous.      See Levi v. Ebbert, 353 F. App’x 681, 682 (3d Cir. 2009)

(“[P]risoners have no constitutional right to a particular classification.”); see also Neals v.

Norwood, 59 F.3d 530, 533 (5th Cir. 1995) (a prisoner does not have a basis for a civil rights

complaint simply because he disagrees with a classification decision).

        Because Plaintiff has no constitutional right or liberty interest in his classification, his

classification claim fails. Therefore, the claim will be dismissed as legally frivolous.

        Plaintiff’s Complaint will be dismissed. The Court finds amendment futile.




                                                   7
     Case 1:20-cv-00210-MN Document 8 Filed 07/01/20 Page 9 of 9 PageID #: 42




V.      CONCLUSION

        For the above reasons, the Court will: (1) deny as moot Plaintiff’s combined motion for

injunctive relief and request for counsel (D.I. 5); and (2) dismiss the Complaint as legally frivolous

pursuant 28 U.S.C. § 1915(e)(2)(B)(i) and 1915A(b)(1). Amendment is futile.

        An appropriate Order will be entered.




                                                  8
